Citation Nr: 1009173	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-14 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1987 to May 
1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The Veteran's service-connected chronic lumbosacral strain is 
manifested by range of motion limited to no more than 60 
degrees.  It does not exhibit forward flexion of the cervical 
spine 15 degrees or less; or favorable or unfavorable 
ankylosis of the entire cervical spine; or forward flexion of 
the thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent, 
for chronic lumbosacral strain, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran and her representative contend that her service-
connected chronic lumbosacral strain is more disabling than 
currently evaluated.  Initially, the Board notes that VA has 
a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In a 
September 2005 letter, VA informed the Veteran of the 
evidence VA had received to date, the evidence VA was 
responsible for obtaining, how the Veteran could help VA 
going forward, and what the evidence must show to support her 
claim.  In a March 2009 correspondence, VA explained to the 
Veteran how disability evaluations are assigned, and the AOJ 
subsequently readjudicated the claim by issuing a Supplement 
Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by a subsequent readjudication, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  The Veteran was not informed about how effective 
dates are assigned; however, there is no indication that she 
was prejudiced by this oversight.

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (holding that when the Board addresses a question 
that has not been addressed first by the RO, it must consider 
whether the claimant was given adequate notice, and if not, 
whether the claimant was prejudiced thereby).

Here, the RO obtained the Veteran's service treatment 
records, VA treatment records, and pertinent private 
treatment records.  Furthermore, VA provided the Veteran with 
three separate VA examinations (in September 2005, April 
2007, and May 2009).  VA-provided medical examinations must 
be legally "adequate."  Barr v. Nicholson, 21 Vet. App. 
303, 311-12 (2007).  

In short, the Board finds that VA has fulfilled its duty to 
assist in every respect.


II.  Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities.  The rating percentages 
represent, as far as practically can be determined, the 
average impairment of the veteran's earning capacity.  38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.

When rating a service-connected disability, VA must consider 
the entire history of the disability.  38 C.F.R. § 4.1; see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991) 
(rating decisions must be based on a review of the "full 
recorded history of the condition").  VA assigns the 
disability rating that most closely reflects the level of 
social and occupational impairment a veteran is suffering.  
Where a question arises as to which of two ratings to apply, 
the higher rating will be assigned if the "disability 
picture" more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When a reasonable doubt arises as to the 
degree of a veteran's disability, VA resolves the doubt in 
the veteran's favor.  38 C.F.R. § 4.3.

Moreover, when assigning a disability rating, VA is obligated 
to consider whether a veteran is entitled to "staged" 
ratings (separate ratings assigned for separate time 
periods).  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) 
(staged ratings for increased-rating claims).

When VA evaluates a service-connected disability involving a 
joint, it must do so not only in regard to its limitation of 
motion, but also in regard to its functional loss resulting 
from pain (as supported by adequate pathology and evidenced 
by visible behavior of the claimant undertaking the motion), 
weakness, excess fatigability, incoordination, or atrophy of 
disuse.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  Because weakness is "as important as 
limitation of motion," a joint which becomes painful on use 
is regarded as "seriously disabled."  38 C.F.R. § 4.40.  In 
addition, painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

In this case, in November 1994 the RO established service 
connection for chronic lumbosacral strain, and assigned a 
noncompensable evaluation.  In a December 2003 rating 
decision, the RO increased the rating to 20 percent 
disabling.  Since then, a 20 percent rating has been in 
effect.  The Veteran contends she is entitled to an increased 
rating in excess of 20 percent.

The Veteran filed her claim for an increased rating in 
November 2004.  Under the rating criteria effective at that 
time (effective since September 26, 2003), lumbosacral 
strains are evaluated under the general rating formula for 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, DC 5237.

Under this rating formula, with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; or, 
for forward flexion of the cervical spine greater than 15 
degrees, but not greater than 30 degrees; or where the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or where the combined range of 
motion of the cervical spine is not greater than 170 degrees; 
or for muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
evaluation is warranted for forward flexion of the cervical 
spine 15 degrees or less; or for favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
for unfavorable ankylosis of the entire cervical spine; or, 
for forward flexion of the thoracolumbar spine to 30 degrees 
or less; or, for favorable ankylosis of the entire 
thoracolumbar spine.

The Board notes that when VA grants a claim for an increased 
rating, it may assign an effective date up to one year before 
the date the claimant's application for increase was 
received, provided it is factually ascertainable that an 
increase in disability occurred within that timeframe.  38 
U.S.C.A. § 5110(b)(2); Hart v. Mansfield, 21 Vet. App. 505, 
509 (2007) (relevant temporal focus for adjudicating an 
increased-rating claim is the time period one year before the 
claim was filed until VA makes a final decision on the 
claim).  Here, then, the applicable relevant time period 
begins November 5, 2003 (one year before the Veteran filed 
her claim for increased rating), and continues to the present 
time.

Turning to the relevant evidence of record, VA outpatient 
treatment records dated January 2004 and February 2005 reveal 
that the Veteran presented complaining of low back pain and 
mild recurrent pains radiating to her legs.  Physical 
examination revealed mild tenderness over the lumbar spine.

Private physical therapy records dated April 2004 show that 
the Veteran presented complaining of low back pain and 
tingling in her right leg.  She had forward flexion to 75 
degrees and extension to 10 degrees.  The examiner noted 
spasm with palpation of the lumbar paravertebral.  Other test 
results were noted as within normal limits.

In September 2005, the Veteran underwent a VA examination 
wherein she reported low back pain that had become worse in 
the six or seven years prior to the examination (during which 
time she was employed as a letter carrier with the U.S. 
Postal Service).  She reported that she had also begun to 
experience numbness and tingling in the anterior aspect of 
both legs, but most frequently in her left leg.  She stated 
that her condition usually increased in severity during the 
winter holiday mail season, when she was required to carry 
and deliver more mail than usual.  She stated that she 
experienced "frequent pain" at her job, and that pain 
medication and physical exercise helped minimize the 
symptoms.

Physical examination showed normal posture and gait, without 
the use of any assistive devices; normal spinal curvature; no 
palpable spasm or tenderness; 80 degrees of flexion; 10 
degrees of extension; 30 degrees of lateral flexion in both 
directions; and 45 degrees of rotation in each direction.  
There was no pain on range-of-motion testing, nor were there 
any additional limitations by pain, fatigue, weakness, or 
lack of endurance following repetitive use.  X-ray findings 
were unremarkable.

The examiner diagnosed the Veteran with a normal exam of the 
lumbar spine.

The Veteran obtained a letter from a private physician, dated 
September 2005, stating that the Veteran was diagnosed with 
acute and chronic low back pain; lumbar radiculopathy; and 
cervical spine pain.  The letter stated that it was vital to 
the Veteran's health that she continue physical therapy, lest 
her condition become a serious problem.

In April 2007, the Veteran underwent another VA examination, 
wherein she reported experiencing episodes of low back pain, 
occurring between zero and two times per month, that would 
last between two and ten days at a time.  Sometimes her 
symptoms were mild and did not impair her functional ability.  
At other times, however, her symptoms were sufficiently 
severe to prevent her from going to work.  On those days, she 
stayed home and spent most of her time in bed.  During flare-
ups, she estimated that her spine mobility was impaired 75 to 
80 percent.  She reported that even during flare-ups, she was 
able to attend to the activities of daily living (except that 
she needed help getting in and out of the bathtub).  She 
reported having missed approximately one month of work time 
during the preceding twelve months.  There had been no 
periods of physician-prescribed bed rest.

Physical examination showed normal posture and gait, without 
the use of any assistive devices; normal spinal curvature; no 
palpable spasm or tenderness; 90 degrees of flexion, with 
complaints of pain beyond 70 degrees; 30 degrees of 
extension, with complaints of pain beyond zero degrees; 30 
degrees of lateral flexion in both directions, with pain at 
each of these extremes; and 45 degrees of rotation in each 
direction without apparent pain.

Truncal rotation and axial loading produced complaints of low 
back pain.  The examiner described these responses as 
nonphysiologic, and noted that the Veteran's response to the 
axial loading was "a cry of pain far out of proportion to 
the degree of force applied to the body."  Straight-leg 
testing in the sitting position was completely negative, 
whereas in the supine position, the Veteran complained of 
ipsilateral low back pain with elevation of either leg beyond 
15 degrees.  The examiner noted that these inconsistent 
responses indicated another nonphysiologic response.  X-ray 
findings showed a normally appearing lumbosacral spine.

The examiner diagnosed the Veteran with a normal exam of the 
lumbar spine, with multiple nonphysiologic responses and no 
objective explanation for the reported pain.

Private treatment records dated from March 2008 to February 
2009 show that the Veteran presented on several occasions 
reporting, among other things, low back pain.

In May 2009, the Veteran underwent a third VA examination, 
wherein she reported experiencing low back pain that was 
diffuse, deep, and constant, and that she rated as six or 
seven on a scale of ten.  She reported radiation of pain to 
both buttocks and to the toes in the right lower extremity; 
tingling and numbness in the right foot and toes; periodic 
numbness in front of the thighs; and flare-ups at least three 
times a month (during flare-ups, she rated her pain as a ten 
on a scale of ten).  She reported using a back brace "off 
and on."  She reported that her condition interfered 
minimally with her daily activities.

Physical examination showed normal gait; normal spinal 
curvature; tenderness to percussion; no difficulty getting on 
exam table, but needing assistance to get down; forward 
flexion to 90 degrees, with pain at 60 degrees; extension to 
30 degrees; lateral flexion to 30 degrees in both directions, 
with pain at each of these extremes; 30 degrees of rotation 
in each direction, with pain at 30 degrees in each direction; 
and both legs raised to 45 degrees, with pain at 30 degrees.  
Repetition of three produced increased pain, weakness, lack 
of endurance, fatigue, and incoordination, to wit, forward 
flexion to 60 degrees; lateral flexion to 30 degrees in both 
directions; lateral rotation to 30 degrees in each direction; 
and both legs raised to 30 degrees.

X-ray findings showed a normally appearing lumbosacral spine, 
except for a minimal circumferential disk bulge at L4-L5, and 
a small central disk protrusion at the level of L5-S1.  No 
significant spinal canal stenosis or foraminal narrowing was 
evident.

The examiner diagnosed the Veteran with a mild lumbar strain.

The evidence does not show forward flexion of the cervical 
spine 15 degrees or less; or favorable or unfavorable 
ankylosis of the entire cervical spine; or forward flexion of 
the thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  At most, the 
evidence shows that the Veteran's forward flexion of her 
thoracolumbar spine is limited to 60 degrees, and there is no 
evidence of ankylosis of any kind.  Accordingly, none of the 
criteria have been met for an increased rating.

Moreover, the Board has considered all the evidence as it 
pertains to the Veteran's loss of function in her spine, due 
to pain, weakness, excess fatigability, and incoordination.  
The Veteran reported regular flare-ups (approximately three 
times per month) that cause her significant pain.  Her most 
recent examination revealed that her condition interfered 
minimally with her daily activities.  The Board finds that 
these additional factors (namely, regular flare-ups of sharp 
pain) are adequately accounted for by the current rating 
criteria under Diagnostic Code 5237.

The Board has considered whether the record raises the matter 
of an extra-schedular rating.  In exceptional cases-where 
the regular schedular ratings are found to be inadequate or 
impractical-so that justice may be done, VA may apply 
(subject to approval by either the Under Secretary for 
Benefits or the Director of Compensation and Pension Service) 
an "extra-schedular evaluation."  38 C.F.R. § 3.321(b)(1).  
As is the case with regular schedular ratings, the extra-
schedular evaluation must be "commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  Id.  Before an 
extra-schedular evaluation may be applied, VA must make a 
threshold finding.  Specifically, it must determine that the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the regular schedular ratings are not 
inadequate.  First, the Board notes that the regular ratings 
provide for a higher rating for the Veteran's chronic 
lumbosacral strain but that evidence supporting a higher 
rating has not been submitted.  In addition, the Veteran has 
not shown that her service-connected shoulder disability has 
required frequent periods of hospitalization or has produced 
marked interference with her employment.  Although the 
Veteran's condition does interfere with her employment to 
some degree-particularly during flare-ups-this case does 
not present a truly "exceptional or unusual disability 
picture," because the Board finds that the disability rating 
previously assigned is not an unfair or inaccurate assessment 
of the effect her chronic lumbosacral strain has on her 
employment.  Therefore, referral of the case for 
consideration as to whether an extra-schedular rating should 
be assigned is not warranted.

The Board has likewise considered whether to assign staged 
ratings (separate ratings assigned for separate time 
periods).  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  The Board finds, however, that there is no need to 
apply staged ratings in the present case because the weight 
of the credible evidence shows that the Veteran's service-
connected chronic lumbosacral strain has been 20 percent 
disabling, but no more, during the entire applicable period 
here.

In arriving at this conclusion, the Board has applied the 
reasonable doubt doctrine and has given the Veteran the 
benefit of the doubt wherever permissible.  See 38 C.F.R. § 
4.3; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board 
rules against a veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in 
support of its determination that the veteran is not entitled 
to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to an increased rating for chronic lumbosacral 
strain, currently rated as 20 percent disabling, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


